Citation Nr: 0418111	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  00-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1965.

This matter originates from a February 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas, that continued a 10 percent rating for 
otitis media of the left ear.  The veteran perfected an 
appeal of the February 2000 decision by filing a substantive 
appeal (VA Form 9) in August 2000, at which time he 
complained of "ringing and buzzing" in the left ear.  In a 
subsequent rating decision in October 2002, the RO 
recharacterized the issue as otitis media with tinnitus, left 
ear, and continued a 10 percent rating.  

In July 2003, the Board assigned the veteran a separate, 10 
percent, rating for tinnitus.  The veteran filed a timely 
appeal of the Board's July 2003 decision to the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in February 2004, the Court vacated that part of the Board's 
July 2003 decision that denied an increased evaluation in 
excess of 10 percent for bilateral tinnitus and remanded the 
case to the Board for further adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis of the Court's partial remand of the Board's July 
2003 decision denying a rating in excess of 10 percent for 
tinnitus is so that the provisions of 38 C.F.R. § 4.25(b) may 
be considered.  The provisions of 38 C.F.R. § 4.25(b) (2003), 
state that, "except as otherwise provided in (the rating) 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebral 
vascular accident, etc., are to be rated separately, as are 
all other disabling conditions, if any."    

The veteran's representative essentially contends that the 
veteran's tinnitus is a bilateral "disability" arising from a 
single disease entity and the veteran is therefore entitled 
to two separate compensable, 10 percent, ratings for tinnitus 
in each ear.  He acknowledges that current regulation 
prohibits rating tinnitus separately in each ear (38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003)), but asserts that the 
old version of this regulation (38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002)), did not prohibit such ratings and is 
applicable to this case.   He further asserts that any 
ambiguity in this regard should be resolved in favor of the 
veteran (citing McCormick v. Gober, 14 Vet. App. 39, 47 
(2000)).

The Board notes that Diagnostic Code 6260 has been revised 
twice in recent years, once since the veteran's current claim 
was received on June 15, 1999.  The second amendment was made 
effective June 13, 2003.  68 Fed. Reg. 25,822-823 (May 14, 
2003), codified at 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  Under the latter amendment, it was clearly 
articulated in Note (2) that only a single evaluation is 
allowed for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
VAOPGCPREC 2-2003 (May 22, 2003) held that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code before and 
after the 1999 regulatory amendment.  It was explained that 
the disability tinnitus produced was the perception of noise 
not the source of the perceived noise, whether it be in one 
or both ears.  The Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).  The aforementioned provides the basis for rating 
tinnitus as a single disease entity.

While the RO did not consider the amendment to Code 6260 
noted above, the regulatory changes in question are not 
substantive, but rather are clarifying in nature.  In effect, 
the revised regulations amend the Rating Schedule to state 
more explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  The intended effect of this action is 
to codify a long-standing VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head.  See 68 Fed. Reg. at 25,822.  


However, because the RO has not yet considered this claim 
under the provisions of 38 C.F.R. § 4.25(b), as well as the 
newly revised criteria for tinnitus made effective June 13, 
2003 (see 38 C.F.R. § 4.87, Diagnostic Code 6260), and in 
view of the Court's Order noted above, the Board finds that a 
remand is warranted.  

Accordingly, this claim is remanded for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should readjudicate the claim 
of entitlement to a rating in excess of 
10 percent for bilateral tinnitus in 
light of all pertinent evidence and legal 
authority, to specifically include the 
former and revised criteria for rating 
tinnitus, set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 6260 (2002, 2003), the 
provisions of 38 C.F.R. § 4.25(b), and 
VAOPGCPREC 2-2003 (May 22, 2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




